DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over QU RONGHAI CN14795917A in a view of KAI WANG CN104935221B.

Regarding claim 1, QU RONGHAI discloses
A double-stator PM machine (See Fig. 1) comprising: an outer stator (Item 1) having an outer three-phase winding (Winding A, B, and C) on an outer core (See Fig. 1), configured to generate an outer electromagnetic field dependent on an outer three-. 

Regarding claim 1, QU RONGHAI is silent about “and a control arrangement configured to control the outer and inner supply currents respectively, wherein there is an electrical connection between a neutral point of the outer stator and a neutral point of the inner stator; and wherein the control arrangement is configured to control the outer and inner supply currents such that there is a relative angle shift of 30 between the outer and inner supply currents, corresponding to the relative mechanical shift, and such that a third order current harmonic component is circulated between the outer and inner stators.”

Regarding claim 1, KAI WANG discloses and a control arrangement (See Fig. 1, items TPI1) configured to control the outer and inner supply currents respectively (Each TPI1 supplies current to each set of windings (Windings a, b, c and x, y, and z)), wherein there is an electrical connection between a neutral point of the outer stator and a neutral point of the inner stator; and wherein the control arrangement is configured to control the outer and inner supply currents such that there is a relative angle shift of 30 between the outer and inner supply currents, corresponding to the relative mechanical shift, and such that a third order current harmonic component is circulated between the outer and inner stators (There are multiple stator iron cores for phases a, b, and c). (See below)

    PNG
    media_image1.png
    516
    1556
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    345
    1545
    media_image2.png
    Greyscale





Regarding claim 7, a combination of QU RONGHAI and KAI WANG discloses wherein the control arrangement is further configured to control the outer and inner supply currents such that a fifth order current harmonic component is circulated between the outer and inner stators. (It is inherent that higher than the third harmonic including the fifth order harmonic is present in KAI WANG’s equation 4)

Claims 2, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over QU RONGHAI CN14795917A in a view of KAI WANG CN104935221B and further in a view of TANIGUCHI US Pub. No. 2009/0128076 A1.

Regarding claim 2, a combination of QU RONGHAI and KAI WANG fail to disclose, wherein the control arrangement comprises: an outer power electronic converter configured to output the outer supply current based on outer voltage references; andSerial No. Pending Preliminary Amendment Page 4an 

Regarding claim 2, TANIGUCHI discloses wherein the control arrangement comprises: an outer power electronic converter (Item 4 for phases U2, V2, and W2) configured to output the outer supply current based on outer voltage references (Vu2*, Vv2*, and Vw2); andSerial No. Pending Preliminary Amendment Page 4an inner power electronic converter (Item 3 for phases U1, V1, and W1) configured to output the inner supply current based on inner voltage references (Vu1*, Vv1*, and Vw1) (See para 0034, 0035, 0108 and 0109)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an outer power converter and an inner power converter to output supply currents based on voltages references as taught by TANIGUCHI in QU RONGHAI and KAI WANG teachings in order to generate the three phase pulse signals to modulate the converters switches as mentioned in TANIGUCHI’s para 011 and 0113.

Regarding claim 3, a combination of a combination of QU RONGHAI, KAI WANG, and TANIGUCHI discloses, wherein the control arrangement comprises a current controller (Fig. 4 shows current controllers 82 and 83) configured to output the outer and inner voltage references based on at least one operation reference (Command torque) of the machine (See TANIGUCHI’s para 0096, 0108, 0109, and 0170).  

Regarding claim 12,  a combination of QU RONGHAI, KAI WANG, and TANIGUCHI discloses wherein the control arrangement is further configured to control the outer and inner supply currents such that a fifth order current harmonic component is circulated between the outer and inner stators. (It is inherent that higher than the third harmonic including the fifth order harmonic is present in KAI WANG’s equation 4)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over QU RONGHAI CN14795917A in a view of KAI WANG CN104935221B and further in a view of Narita et al. US Pub. No. 2003/0201686 A1.
Regarding claim 6, a combination of QU RONGHAI and KAI WANG is silent about, “wherein paths of magnetic flux through the outer stator are in series with paths of magnetic flux through the inner stator.”

Regarding claim 6, Narita discloses wherein paths of magnetic flux through the outer stator are in series with paths of magnetic flux through the inner stator. (See para 0031, 0032 and 0036)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the serial magnetic fluxes in the outer and the inner stators as disclosed by Narita in QU RONGHAI and KAI WANG teachings to generate same-directional magnetic fluxes as mentioned in Narita’s para 0032.

Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over QU RONGHAI CN14795917A in a view of KAI WANG CN104935221B further in a view of TANIGUCHI US Pub. No. 2009/0128076 A1 and further in a view of Narita et al. US Pub. No. 2003/0201686 A1.

Regarding claims 8, a combination of QU RONGHAI and KAI WANG discloses
A method of controlling a double-stator PM machine, the machine comprising: an outer stator having an outer three-phase winding on an outer core, generating an outer electromagnetic field dependent on an outer three-phase supply current supplied to the outer stator; an inner stator having an inner three-phase winding on an inner core, positioned concentrically inside of the outer stator, generating an inner electromagnetic field dependent on an inner three-phase supply current supplied to the inner stator; a permanent magnet, PM, rotor brought to rotate by the outer and inner electromagnetic fields in a gap formed between the outer and inner stators; and a control arrangement controlling the outer and inner supply currents respectively; wherein there is a relative mechanical shift corresponding to an electrical angle of 30 between the outer and inner stators, and a corresponding relative angle shift between the outer and inner supply currents; wherein there is an electrical connection between a neutral point of the outer stator and a neutral point of the inner stator; the method including: the control arrangement controlling the outer and inner supply currents such that a third order current harmonic component is circulated between the outer and inner stators. (See claim 1 rejection for detail)  

Regarding claim 9, a combination of QU RONGHAI and KAI WANG discloses wherein the amplitude of the third order current harmonic component is within the range of 0.3-0.5 of the amplitude of a fundamental component of the outer and/or inner supply current. (See below. The third harmonics is 0.3333 of the amplitude of the fundamental because the torque increases three times)  

    PNG
    media_image3.png
    323
    1341
    media_image3.png
    Greyscale


Regarding claim 11, a combination of QU RONGHAI, KAI WANG, and TANIGUCHI is silent about, “wherein paths of magnetic flux through the outer stator are in series with paths of magnetic flux through the inner stator.”

Regarding claim 11, Narita discloses wherein paths of magnetic flux through the outer stator are in series with paths of magnetic flux through the inner stator. (See para 0031, 0032 and 0036)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the serial magnetic fluxes in the outer and the inner stators as disclosed by Narita in QU RONGHAI and KAI WANG teachings to generate same-directional magnetic fluxes as mentioned in Narita’s para 0032.

Allowable Subject Matter
Claims 4, 5, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record ant not relied upon is considered pertinent to applicant’s disclosure.
Lipo et al. US Pub. No. 2003/0085627 A1- Lipo discloses double windings having a shift of 30 degree in order to generate a third order harmonic as mentioned in para 0044 and 0045. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BICKEY DHAKAL/Primary Examiner, Art Unit 2846